 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   KING SOL OM ON SEKHEMRE ) Case No. 2:20-cv-00542-JFW-JDE
                              )
     EL NETER,                )
12                            ) ORDER TO SHOW CAUSE WHY
13                Petitioner, )
                              ) THE PETITION SHOULD NOT BE
               v.             ) DISMISSED
14                                         )
     ALEX VILLANUEVA, Sheriff,             )
15                                         )
                        Respondent.        )
16                                         )
                                           )
17
18                                             I.
19                                  BACKGROUND
20         On January 17, 2020, the Court received a Petition for Writ of Habeas
21   Corpus Under 28 U.S.C. § 2241, purportedly on behalf of King Sol Om On
22   Sekhemre El Neter (“Petitioner”). Dkt. 1 (“Petition” or “Pet.”). On the
23   Petition form, Petitioner did not check boxes indicating he was in custody as a
24   pretrial detainee or having been sentenced; instead, Petitioner checked “other”
25   and explained “under threat duress and coercion of an involuntary
26   commitment to a state hospital.” Pet at 1 (CM/ECF pagination is used herein
27   to page references in the Petition). He further asserts the sole challenge raised
28
 1   by the Petition is to “the validity of lawful jurisdiction.” Id. at 2. According to
 2   other allegations in the Petition and state court records available
 3   electronically,1 Petitioner is a pretrial detainee at Twin Towers Correctional
 4   Facility (“Twin Towers”) on state criminal charges in Los Angeles County
 5   Superior Court Case No. TA147092, with “further proceedings” having taken
 6   place as recently as January 16, 2020. Pet. at 1, 6; Los Angeles County
 7   Superior Court (“Superior Court Website”) at www.lacourt.org. The Petition
 8   asserts constitutional violations arising from Petitioner’s arrest, detention, and
 9   the conditions of his confinement. Pet. at 4-7.
10         A habeas petition brought under 28 U.S.C. § 2241 is subject to the same
11   screening requirements that apply to habeas petitions brought under 28 U.S.C.
12   § 2254. See Rules Governing Section 2254 Cases in the United States District
13   Courts (“Habeas Rules”), Habeas Rule 1(b) (providing that district courts may
14   apply the Habeas Rules to habeas petitions that are not brought under 28
15   U.S.C. § 2254). Accordingly, a district court “must promptly examine” the
16   petition and, “[i]f it plainly appears from the petition . . . that the petitioner is
17   not entitled to relief,” the “judge must dismiss the petition.” Habeas Rule 4;
18   Mayle v. Felix, 545 U.S. 644, 656 (2005).
19         Pursuant to Rule 4 of the Habeas Rules, the Court has conducted a
20   preliminary review of the Petition and finds it is subject to dismissal for the
21   reasons explained below.
22   ///
23
24   1
      Courts may take judicial notice of the existence of court filings and another court’s
25   orders. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial
     notice of opinion and briefs filed in another proceeding); United States ex rel.
26   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
     1992) (courts “may take notice of proceedings in other courts, both within and
27
     without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue” (citation omitted)).

                                                2
 1                                            II.
 2                               PETITIONER’S CLAIMS
 3         1.     Petitioner is “unlawfully restrained as a foreigner to the State of
 4   California ‘Diversity of Citizenship’ (28 USCA 1332) 13TH AMEND.” Pet. at
 5   4. In support, Petitioner alleges that the “complaint” by Plaintiff against
 6   Defendant, which the Court interprets to refer to the underlying state criminal
 7   action, names “merely a fictitious party whom no cause of action can be
 8   validly alleged”; there is no “legitimate proof” that “Petitioner is a contractor
 9   in the State of California”; and the “state proceedings are being undertaken in
10   bad faith with intentions to harass and trespass on the Petitioner[’]s estate

11   when there is no valid commitment, an invalid plea was procured by fraud

12   after . . . [a] special appearance to challenge jurisdiction. Id.

13         2.     “Petitioner’s [First] Amendment, Right to Privacy, Freedom of
     Choice, Free Exercise, and Faith and Healing Exemption is invaded by an
14
     invalid civil commitment.” Pet. at 5. In support, Petitioner alleges jurisdiction
15
     is lacking for his detention as he does not have a mental health disorder and is
16
     not a danger to himself of others and, as a foreign national, is entitled to “faith
17
     healing exemption without interruption or the invasion of privacy rights.” Id.
18
           3.     Petitioner’s “unlawful detention is a result of a repetitive ‘breach of
19
     due process’ though a defective pleading and procedural requirements.” Pet. at
20
     6. In support, Petitioner alleges that after his Fifth Amendment due process
21
     rights were violated by an unlawful seizure, “a continuing breach became a
22
     pattern” due to coercion during the booking process and his “invalid
23
     commitment” to a state hospital stemming from a void indictment procured by
24
     fraud. Id. Petitioner further claims that at his arraignment, he filed a demurrer
25
     while overcoming an attempt by a bailiff to swindle him, part of a court
26
     conspiracy against him. Id. Petitioner further claims he entered an involuntary
27
     plea to charges unsupported by a probable cause determination and was
28
     fraudulent denied a timely preliminary hearing. Id.
                                            3
 1         4.    “Petitioner is falsely imprisoned as a result of a malicious arrest
 2   without probable cause by deadly force (unlawful seizure 4th Am.).” Pet. at 7.
 3   In support, Petitioner references various “reports” regarding investigations of
 4   “the malicious arrest by way of deadly force” and testimony at “the
 5   preliminary hearing” regarding the use of a taser ten time upon Petitioner, five
 6   times with a “dry stun.” Id.
 7                                          III.
 8                                    DISCUSSION
 9   A.    The Court Must Abstain from Interfering with Petitioner’s Ongoing
10         State Prosecution
11         Many of Petitioner’s claims challenge aspects of his ongoing state
12   criminal proceedings. Petitioner appears to challenge whether there was
13   probable cause for his arrest on the pending charges, whether he received
14   appropriate due process protections in ongoing state criminal proceedings, a
15   state court mental competency determination and what Petitioner, who resides
16   at Twin Towers, calls the “threat, duress and coercion of an involuntary
17   commitment to a state hospital,” and the use of force during his arrest, which
18   would potentially implicate the charges against him for assault with a deadly
19   weapon or by means likely to produce great bodily injury upon the person of a
20   peace officer or firefighter in violation of Cal. Penal Code § 245(c). See
21   Superior Court Website. To the extent Petitioner challenges ongoing state
22   criminal proceedings, the Court must abstain from hearing such challenges.
23         “Only a limited number of pre-trial challenges have been found
24   cognizable under Section 2241. Generally, pre-trial habeas challenges have
25   been allowed only when a state defendant contends he is being deprived of his
26   right to a speedy trial or the Double Jeopardy Clause will be violated if he is
27   tried.” Fritz v. Cty. of Los Angeles CA, 2012 WL 5197971, at *2 (C.D. Cal.
28   Oct. 18, 2012) (citing Braden v. 30th Judicial Circuit Court of Ky., 410 U.S.

                                             4
 1   484, 488-93 (1973)); McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003)
 2   (as amended). However, as the Supreme Court has explained, “federal habeas
 3   corpus does not lie, absent ‘special circumstances,’ to adjudicate the merits of
 4   an affirmative defense to a state criminal charge prior to a judgment of
 5   conviction by a state court.” Braden, 410 U.S. at 489.
 6         Principles of comity and federalism require federal courts to abstain from
 7   intervening in pending state criminal proceedings absent extraordinary
 8   circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger
 9   abstention applies to both attempts to preclude and/or stay criminal
10   prosecutions and attempts to obtain more limited or piecemeal intervention in
11   state criminal actions. See, e.g., Kugler v. Helfant, 421 U.S. 117, 130 (1975)
12   (explaining that Supreme Court precedent establishes that “at least in the
13   absence of ‘extraordinary circumstances’ federal courts must refuse to
14   intervene in state criminal proceedings to suppress the use of evidence claimed
15   to have been obtained through unlawful means”); Dubinka v. Judges of the
16   Superior Court of Cal. for the Cty. of L.A., 23 F.3d 218, 223-26 (9th Cir. 1994)
17   (concluding that a request to enjoin enforcement of a criminal discovery statute
18   and to suppress evidence obtained under that statute could not be entertained).
19   Abstention principles generally require federal courts to abstain from
20   exercising jurisdiction over a habeas petition in which the petitioner raises an
21   affirmative defense to a state prosecution unless (1) the state proceedings are
22   being undertaken in bad faith or to harass, where there is no “hope of
23   obtaining a valid conviction,” or (2) “in other extraordinary circumstances
24   where irreparable injury can be shown.” Brown v. Ahern, 676 F.3d 899, 903
25   (9th Cir. 2012) (citation omitted); see also Middlesex Cty. Ethics Comm. v.
26   Garden State Bar Ass’n, 457 U.S. 423, 435-37 (1982). Irreparable injury alone,
27   however, is insufficient to warrant federal intervention unless the irreparable
28   injury is both great and immediate. See Younger, 401 U.S. at 46.

                                             5
 1         In this case, abstention appears appropriate because all the Younger
 2   abstention requirements are met. As noted, Petitioner’s state criminal
 3   proceedings are ongoing. Petitioner is in pretrial custody on the criminal
 4   charges for which he is detained. Second the state’s task of enforcing its laws
 5   against socially harmful conduct is “important and necessary,” Younger, 401
 6   U.S. at 51-52, and as such, the state proceedings implicate important state
 7   interests. Third, Petitioner has an adequate opportunity to raise his federal
 8   habeas claims in his pending state proceedings. Finally, there is nothing to
 9   indicate the circumstances of Petitioner’s case fall within any recognized
10   exception to the Younger doctrine.
11         The Court further notes that, although there is no statutory exhaustion
12   requirement for Section 2241 actions, federal courts have imposed a prudential
13   exhaustion requirement. See Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir.
14   2012). “The rule of exhaustion in federal habeas corpus actions is rooted in
15   considerations of federal-state comity” and is “not limited to challenges to the
16   validity of state court convictions.” Preiser v. Rodriguez, 411 U.S. 475, 491
17   (1973). Here, it appears Petitioner has not sought any relief in the California
18   Court of Appeal or California Supreme Court. See Pet. at 3-4 (identifying only
19   “appeals” or grievances sent to the ALCU, this Court, and the State Bar of
20   California). Given Petitioner’s failure to seek any relief in the state courts,
21   considerations of comity and federalism preclude Petitioner from proceeding
22   to federal court without first exhausting his claims in state court. See Fritz,
23   2012 WL 5197971, at *4 (“Federalism and comity concerns preclude
24   Petitioner’s attempt to proceed in federal court without first affording the state
25   courts the opportunity to consider his claims and provide any relief that is
26   appropriate.”).
27         Thus, Younger abstention is appropriate to the extent the Petition
28   challenges an aspect of Petitioner’s underlying state criminal proceedings.

                                              6
 1   When Younger applies, and the petitioner seeks injunctive relief, as the
 2   Petition does here by challenging “lawful jurisdiction” of the state court, the
 3   Court has no discretion to grant such relief. See Colorado River Water
 4   Conservation Dist. v. United States, 424 U.S. 800, 816 n.22 (1976); Garrison
 5   v. California, 2018 WL 2106488, at *2 (N.D. Cal. May 7, 2018).
 6   B.    Petitioner’s Civil Rights Claims Should Be Dismissed
 7         The remaining claims in the Petition (and to the extent the excessive
 8   force claim does not challenge Petitioner’s underlying criminal proceedings) do
 9   not fall within “the core of habeas corpus,” and as such, they are properly
10   raised, if at all, in a civil rights action, not a habeas petition.
11         Federal law opens two main avenues to relief on complaints related to
12   imprisonment: a petition for habeas corpus and a civil rights complaint. See
13   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). Challenges to the
14   validity of any confinement or to particulars affecting its duration fall within
15   the “core” of habeas corpus. Hill v. McDonough, 547 U.S. 573, 579 (2006);
16   Nelson v. Campbell, 541 U.S. 637, 643 (2004). “By contrast, constitutional
17   claims that merely challenge the conditions of prisoner’s confinement, whether
18   the inmate seeks monetary or injunctive relief, fall outside of that core and may
19   be brought pursuant to § 1983 in the first instance.” Nelson, 541 U.S. at 643;
20   Hill, 547 U.S. at 579; Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en
21   banc) (concluding that “a § 1983 action is the exclusive vehicle for claims
22   brought by state prisoners that are not within the core of habeas corpus”).
23   Thus, if success on a habeas petitioner’s claim would not necessarily lead to his
24   immediate or earlier release from confinement, the claim does not fall within
25   “the core of habeas corpus” and thus, must be pursued, if at all, under 42
26   U.S.C. § 1983. Nettles, 830 F.3d at 935 (citing Skinner v. Switzer, 562 U.S.
27   521, 535 n.13 (2011)); see also Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.
28   2003).
                                                7
 1         Here, although it is not entirely clear, it appears Petitioner’s claims
 2   regarding the denial of his First Amendment rights, right to privacy, freedom
 3   of choice, free exercise, and “faith healing exemption” all relate to the
 4   conditions of his confinement. Success on these claims would not result in an
 5   immediate or speedier release from custody, despite the relief being sought in
 6   the Petition. See Nettles, 830 F.3d at 933 (explaining that “prisoners may not
 7   challenge mere conditions of confinement in habeas corpus”); Shook v. Apker,
 8   472 F. App’x 702, 702-03 (9th Cir. 2012) (finding claims on conditions of
 9   confinement were properly brought in a civil rights action despite the relief
10   sought); Stephens v. Cty. of San Bernardino, 2019 WL 1412123, at *1 (C.D.
11   Cal. Feb. 20, 2019) (concluding that conditions of confinement claims must be
12   brought in Section 1983 action regardless of the petitioner’s request for release
13   from custody), Report and Recommendation accepted by 2019 WL 1406954
14   (C.D. Cal. Mar. 27, 2019); Crane v. Beard, 2017 WL 1234096, at *4 (C.D.
15   Cal. Apr. 3, 2017) (finding that claims challenging the petitioner’s conditions
16   of confinement were not cognizable on federal habeas review). As such, these
17   claims do not fall within “the core of habeas corpus” and Petitioner must
18   instead pursue these claims, if at all, in a Section 1983 action.
19   C.    Converting the Petition into a Civil Rights Complaint is Not
20         Warranted
21         The Court recognizes that there are some circumstances in which it may
22   be appropriate for a district court to convert a non-cognizable habeas petition
23   into a civil rights complaint under 42 U.S.C. § 1983. See Nettles, 830 F.3d at
24   935-36 (involving a 28 U.S.C. § 2254 petition). However, the Court finds that
25   this action is not amenable for such conversion for a number of reasons. First,
26   simultaneously proceeding with habeas and civil rights claims in a single
27   action likely is improper. See Malone v. Calderon, 165 F.3d 1234, 1236-37 (9th
28   Cir. 1999) (declining to consolidate federal habeas and civil rights actions,
                                              8
 1   stating that “the risk of confusion of the issues inherent in consolidation of the
 2   habeas and civil rights cases weighs against consolidation”). Here, the civil
 3   rights claims relate to conditions of, and Petitioner’s treatment in, county jail,
 4   while his potential habeas claims appear to relate to his ongoing state criminal
 5   proceedings. The Court determines that proceeding in a single action with both
 6   sets of claims is not warranted. See McGowan v. Hendrick, 2014 WL 791802,
 7   at *3 (C.D. Cal. Feb. 19, 2014) (declining to convert habeas petition into civil
 8   rights action where operative pleading contained both civil rights and habeas
 9   claims). Second, prisoner civil rights actions are subject to different
10   requirements (and higher filing fees) than are federal habeas proceedings. The
11   petition must be amenable to conversion “on its face,” that is, it must name the
12   correct defendants and seek the correct relief. See Nettles, 830 F.3d at 936. As
13   noted, Petitioner would not be entitled to the relief sought based on the
14   allegations regarding his conditions of confinement. See Stephens, 2019 WL
15   1412123, at *1 (explaining that an appropriate remedy on claims relating to the
16   conditions of confinement would be in the form of damages or a change in
17   conditions, not release). Further, the Petition names only the Sheriff Alex
18   Villanueva as the respondent. It is unclear whether the Sheriff would be the
19   appropriate defendant in a civil rights action based on the allegations in the
20   Petition. Third, as pled, Petitioner’s claims potentially would be subject to
21   dismissal for failure to state a claim upon which relief may be granted, which
22   could subject him to a “strike” under 28 U.S.C. § 1915(g).
23                                            IV.
24                                         ORDER
25         Because the Court must abstain from hearing any habeas claims
26   challenging Petitioner’s ongoing state criminal proceedings and should decline
27   to consider Petitioner’s civil rights claims in this action, it appears that the
28   Petition is subject to dismissal. It also appears, for the reasons set forth above,
                                               9
 1   that leave to amend is not warranted. See, e.g., Lipton v. Pathogenesis Corp.,
 2   284 F.3d 1027, 1039 (9th Cir. 2002) (“Because any amendment would be
 3   futile, there was no need to prolong the litigation by permitting further
 4   amendment.”); Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1087-88 (9th Cir.
 5   2002) (holding that there was no need to prolong litigation by permitting
 6   amendment where the “basic flaw” in the pleading could not be cured).
 7         Petitioner is therefore ORDERED TO SHOW CAUSE why this action
 8   should not be dismissed without prejudice by filing a written response by no
 9   later than thirty (30) days from the date of this Order which sets forth any valid
10   legal and/or factual reasons why the Petition should not be dismissed.
11         Instead of filing a written response to the matters addressed in this
12   Order, Petitioner may voluntarily dismiss the action by filing a Notice of
13   Dismissal under Federal Rule of Civil Procedure 41(a)(1). The Clerk is
14   directed to send Petitioner a Central District Request for Dismissal form.
15         The Court warns Petitioner that failure to timely file a response to
16   this Order will result in a recommendation that this action be dismissed
17   without prejudice for the reasons explained above, and for failure to
18   prosecute and comply with Court orders. See Fed. R. Civ. P. 41(b).
19
20   Dated: January 24, 2020
21
22                                               ______________________________
23                                               JOHN D. EARLY
                                                 United States Magistrate Judge
24
25
26
27
28
                                            10
